Citation Nr: 0728757	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.  He did not die as a result of a service connected 
disorder and it is not contended otherwise.

2.  At the time of the veteran's death in May 2004, service 
connection was not in effect for any disability, he was not 
awarded pension or compensation, an informal claim for 
pension benefits was pending but the file at death did not 
contain sufficient evidence to grant the award, and he was 
not in a VA facility or en route thereto.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

In this case, the law, and not the evidence is dispositive. 
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004. 
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

The appellant, the veteran's brother, is claiming burial 
benefits on behalf of the veteran.  The term "burial 
benefits" means payment of money toward funeral and burial 
expenses.  See 38 C.F.R. §§ 3.1600(a) and (b) (2006).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial. 38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600. If a veteran 
dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a). In the present case, it is not contended, nor 
does the evidence otherwise show, that the veteran's death is 
service-connected or that he had a service connected disorder 
at the time of death.

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions: (1) at the time 
of death the veteran was in receipt of pension or 
compensation (in receipt of military retired pay in lieu of 
VA compensation); or (2) the veteran had an original or 
reopened claim pending for either pension or compensation at 
the time of death, and there was on the date of death 
sufficient evidence in the claims file to have supported an 
award; or (3) there is no next of kin and there are 
insufficient resources in the veteran's estate to cover 
burial and funeral expenses. 38 C.F.R. § 3.1600(b); see also 
38 U.S.C.A. § 2302(a).

Expenses are also payable if a veteran dies from nonservice-
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility, or at a non-VA 
facility pursuant to VA directive, for acute medical care. 38 
C.F.R. § 3.1600(c) (2006). Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority. Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care. 
38 C.F.R. § 3.1605(a)

In the instant case, the veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for 
compensation had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  The record shows that the veteran did 
submit an informal claim for pension benefits in April 2004, 
but was not able to complete the claim before he died.  
Specifically income information necessary for an award of 
pension was not received prior to the veteran's death.  The 
veteran's brother is the appellant in this case; thus, he has 
next of kin.

In addition, the death certificate shows that the veteran 
died at his residence.  The appellant has argued that the 
veteran was discharged from a VA medical facility just prior 
to his death, but this does not meet the strict criteria of 
the regulations.  Finally, there is no indication that the 
veteran was discharged or released from active military 
service for a disability incurred or aggravated in the line 
of duty. Therefore, a burial allowance is also not warranted 
under 38 C.F.R. § 3.1600(b)(3) (2006).

Under these circumstances, the benefits sought on appeal are 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied 
as a matter of law.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


